Title: To George Washington from Major General Israel Putnam, 14 September 1777
From: Putnam, Israel
To: Washington, George



Dear General
Peeks Kill [N.Y.] Septr 14th 1777

Your Favours of the 6th & 10th Inst. I was honoured with the receipt of this fore noon—the barracks at Peeks kill will Contain about fifteen hundred men—the barracks at Fish kill will, with Some repairing, cover 1600—at the Clove four or five hundred—which barracks we are repairing—a body of the Enemy from kings bridge & Fort Washington Crossed over by fort Lee & have marched up to Hackensack—the accounts of their numbers are various Some Say 1,000, Some 2,000 & Some 3,000 & Some 5,000 from all the accounts I believe their is a Considerable body of Troops & Several Field peices, what their design,

is uncertain, whether to forrage or to penetrate into Jersey or against this post I Sent this morning Genl McDougal with about 1200 men & Some field peices over after them—Shall attend to the Advice & directions of your letters respecting the Several matters therein Specifyed—Recd with yours a letter from President Hancock informing of a Capital Action that has probably happened between your Excellency & G. How the particulars or the Issue not known, hope to have the pleasure Soon of Congratulating you on a final victory over G. How & his forces in the mean time am with esteem & respect your most Obedient humble Servant

Israel Putnam

